Judgment, Supreme Court, New York County (Shorter, J.), entered June 29, 1979, which, inter alia, granted a judgment of divorce in favor of defendant-appellant (wife) on her counterclaim for abandonment; awarded her custody of the two children of the marriage, Nicholas and Jasmine; awarded $150 weekly support per child with an abatement to $50 per week per child in the month of July, when the children visit with their father; awarded $150 weekly alimony; directed plaintiff-respondent (husband) to pay for special schooling for Nicholas through June, 1980; and directed division of certain property in accordance with schedules annexed to the judgment, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of increasing alimony to $300 per week; mandating continued payment for Nicholas’ special schooling, without prejudice however to the husband requesting re-evaluation; limiting the reduction in child support for the month of July, when the children are visiting with the husband, to $100 per week per child; and otherwise affirmed, without costs. The parties were married on October 30, 1965 in Belgrade, Yugoslavia and lived together as husband and wife until September, 1976. Their daughter Jasmine was born on August 7, 1968 and their son Nicholas was born on September 10,1970. He suffers from a learning disability and attends a special school for such children. His prior school has refused to enroll him. The court found that the continuation of the special schooling was a medical necessity. The husband is a successful psychiatrist, whose income is well in excess of $100,000 per year. The wife has a Ph.D. in Slavic linguistics, but has no visible means of self-support nor any prospects therefor. She was 47 years of age at the time of the judgment and has had no meaningful employment since her marriage, 16 years ago. While the court *745fixed her earning potential at $10,000 per year, it did so without any basis in the record. Having regard to the length of time of the marriage, the ability of each spouse to be self-supporting and the circumstances of the case and of the respective parties, we feel the modification to be warranted. Concur — Kupferman, J. P., Sullivan, Carro, Markewich and Silverman, JJ.